DETAILED ACTION

Response to Arguments

Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the office has not met the burden to establish a prima facie case of enablement because only 3 Wands factors are discussed.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988). 
	Applicant argues that the instant specification at pages 8-13 provide guidance regarding film thickness, biodegradable polymers, bulk layer thickness, heat shrinkability, physical properties and orientation.
	However, it is noted that these portions of the specification do not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the claims because the claims broadly recite any film having the properties set forth in instant claim 16.

Applicant argues that the working example bears a reasonable correlation to the entire scope of the claim.
Applicant’s argument is unpersuasive given the disclosure of only a single example and given the breadth of the claims, which encompasses any film having the properties set forth in instant claim 16. 
For the reasons set forth above, the rejection under 35 U.S.C. 112(a) is maintained.
	Applicant argues that Koopmans fails to disclose the claimed OTR, MVTR and CTR.
As set forth above, Koopmans discloses a package for cheese ripening, enclosing a cheese, comprising a film having an oxygen transmission of less than 1000 cm3/m2.day.atm, an WVTR of greater than 1 g/m2.ay.atm (abstract) and a CTR of greater than 1000 cm3/m2.day.atm (i.e. a package for cheese ripening, enclosing a cheese; overlapping OTR from 200 to 450 or 220 to 360 cc/m2.day.atm, overlapping MVTR from 500 to 900 or 500 to 700 g/m2.day.atm, overlapping CTR from 2000 to 6000 or 3000 to 6000 cc/m2.day.atm; overlapping a WVTR from 10 to 150 g/m2.day.atm) (abstract, [0016]), wherein the package may be vacuumized ([0157]).  It would have been obvious to one of ordinary skill in the art to choose any amount in the disclosed range including those in the claimed range and thereby arrive at the claimed invention.  While Koopmans discloses water vapor transmission, given that moisture vapor transmission is also a measure of water molecules passing through the film, and  
Applicant argues that the instant invention exhibits the unexpected results of reducing salting steps and avoiding antimicrobial treatments and points to instant Examples 2 and 3.
However, it is noted that the data presented is not commensurate in scope with the instant claims because the examples are directed to a three layer film comprising outer layers of biodegradable PET having a density of 1.26 g/cc, MFR of 3.8 g/10min, melting point of 115°C and Vicat softening point of 90°C, the outer layers having a thickness of 4.8 microns and a core layer of biodegradable starch derivative having a density of 1.25 g/cc, MFR of 0.69 g/10min and Vicat softening point of 65°C, the core layer having a thickness of 60.5 microns, while the claims are directed to any film having the properties set forth in instant claim 16.
Applicant argues that Koopmans has a much broader OTR range and undefined MVTR and CTR ranges.
Contrary to applicant’s assertion, all of the ranges set forth in Koopmans overlap the instantly claimed ranges.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that Koopmans teaches that the OTR is preferably ≤100 or ≤1.
In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues that the Examples of Koopmans are either lower than 190 or higher than 650.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that MVTR is not mentioned in Koopmans.
As set forth above, while Koopmans discloses water vapor transmission, given that moisture vapor transmission is also a measure of water molecules passing through the film, and  given that the range for this property is so broad, it is the examiner’s position that it would encompass the claimed moisture transmission and water transmission values.
Applicant argues that Koopmans CTR is determined under different conditions and is a very broad range.
Absent any evidence of the criticality of how the CTR is measured, and given that the CTR of Koopmans clearly overlaps the claimed rate, it is the Examiners position that the CTR of Koopmans meets the claim limitations.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782